Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on October 08, 2021 have been entered and considered. New claims 10 and 11 have been added. Claims 1 – 11 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Asahi in view of Yahagi as detailed in Office action dated July 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi Chemical Industry Co. JP-4868892 A (Asahi) in view of in view of Yamamoto et al. JP-2005105465 A (Yamamoto). English abstract and machine Translation of the JP documents is relied upon herein. 

Considering claims 1, 3 and 5 – 9, Asahi discloses a method for modifying the surface of carbon fibers, and the fibers thereof, by graft polymerizing a  radical polymerizable unsaturated monomer having an oxygen- containing functional group such as an epoxy group (corresponding to the "polymerizable compounds having two or more polymerizable functional groups" set forth in claim 1 of the present application) onto carbon fibers (see claim 1). Further, in example 2, Asahi teaches that this monomer uses a solvent and a radical initiator, and indicates that an optimal temperature is used for the graft polymerization (see page 2, lower left column, lines 2 - 1 7). Further, because the polymer is deposited on the surface of the carbon fibers, it is reasonable to expect that the carbon fibers will   exhibit considerable insulation properties and thermal conductivity. Further, although Asahi teaches the use of polymerizable compound having two functional groups, such as glycidyl methacrylate, it does not specifically recognize the use of polymerizable compound having two double bonds, wherein the polymer  
     
Considering claim 4, Asahi in view of Yamamoto is relied upon as set forth above in the rejection of claim 1. Further, Asahi does not specifically recognizes the claimed coating thickness of 50 nm or more. However, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to optimize these parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present invention, one would have been motivated by the desire to provide the carbon fibers with a particular degree of thermal conductivity. 


Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on October 08, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Asahi in view of Yahagi as detailed in Office action dated July 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on October 08, 2021 have been fully considered but they moot in view of the new grounds of rejection presented above.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786